     Case 3:19-cv-00688-JAG Document 17 Filed 10/21/19 Page 1 of 8 PageID# 276



                            UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division

JOE ALEXANDER

                       Plaintiff,

v.                                                            Case No. 3:19-cv-00688-JAG

DIET MADISON AVENUE, et al.,

                       Defendants.

          PROPOSED INTERVENORS’ REPLY MEMORANDUM IN FURTHER
          SUPPORT OF MOTION FOR LEAVE TO INTERVENE AND TO SEAL
                       CONFIDENTIAL INFORMATION

         Proposed Intervenors, The Interpublic Group of Companies, Inc. (“IPG”) and The Martin

Agency (“Martin” and, with IPG, the “Proposed Intervenors”), submit this reply brief in further

support of their motion for leave to intervene for the limited purpose of seeking the entry of an

order sealing portions of the Complaint filed in this action that expose the identity of Plaintiff’s

accuser, and a protective order requiring that further filings also redact information that would

expose the identity of any of Plaintiff’s accusers who have not themselves spoken out publicly. 1

                                PRELIMINARY STATEMENT2

         The Proposed Intervenors do not bring this motion as part of any “crusade” against

Plaintiff. They also do not bring this motion to stop Plaintiff from disparaging them—which




1
 Unless otherwise defined herein, defined terms retain the definitions given to them in the
Proposed Intervenors’ opening brief, Dk. No. 9, dated October 8, 2019 (the “Brief” or “Br.”).
2
  The Proposed Intervenors will not address at length the numerous false allegations that Plaintiff
makes against them. They will only say that they vehemently deny Plaintiff’s claims, and
believe that, should Plaintiff pursue either this action or any action against the Proposed
Intervenors, the truth of his misbehavior will be laid bare.
    Case 3:19-cv-00688-JAG Document 17 Filed 10/21/19 Page 2 of 8 PageID# 277



they have the contractual right to do. The Proposed Intervenors bring this motion only for the

narrow purpose of protecting the woman who spoke up against Plaintiff’s harassment.

         Plaintiff’s inflammatory rhetoric does nothing to contradict the case law cited by the

Proposed Intervenors supporting both their right to intervene for a limited purpose and to seal the

offending portions of the Complaint. It also does nothing to explain why Plaintiff needs to

reveal the name of the accuser and instead lays bare his actual purpose: retaliation. The

Proposed Intervenors respectfully request that this motion be granted—both to protect an

innocent non-party and to enforce the Proposed Intervenor’s contractual rights.

                                           ARGUMENT

    I.   IPG and Martin Should be Permitted to Intervene

         Aside from a cursory reference to the standard for intervention as of right (see Dk. No.

16, dated October 17, 2019 (the “Opposition” or “Opp.”) at 3-4), Plaintiff fails entirely to

distinguish the cases cited by the Proposed Intervenors (see Dk. No. 9 at 7), address the Proposed

Intervenors’ argument with respect to permissive intervention (see id. at 12), or to otherwise

engage with the law on intervention. He instead argues that the privacy interest3 in this case does

not outweigh the public interest in an open docket. See Dk. No. 16 at 4. This is an argument

against sealing, not an argument against intervention.

         The relevant question for the purposes of intervention is not whether the sealing is

ultimately appropriate—and it is, for the reasons set forth in Section II, infra. Instead the initial

question for this Court is whether the party should be permitted to intervene to participate in



3
  Plaintiff does not even address the Proposed Intervenors contractual rights, which are an
entirely separate “significantly protectable interest” that warrants intervention. See, e.g., Kidney
Dialysis & Transplant Grp. PLLC v. Gouda, No. 1:15 Civ. 239, 2016 WL 9131484, at *1 (N.D.
W.Va. Mar. 29, 2016) (granting motion to intervene to bar plaintiff from “introducing
information protected by a confidential settlement agreement and/or placed under seal”).


                                                  2
  Case 3:19-cv-00688-JAG Document 17 Filed 10/21/19 Page 3 of 8 PageID# 278



motion practice. As the Proposed Intervenors previously argued (Dk. No. 9 at 7), courts in this

Circuit regularly permit interested parties to intervene for limited purposes, including to

participate in motion practice related to sealing. See, e.g., Stone v. Univ. of Md., 855 F.2d 178,

180 (4th Cir. 1988) (allowing intervention for limited purpose of challenging sealing order). As

Plaintiff fails to address, let alone distinguish, this case law, intervention should be permitted.

 II.   This Court Should Seal Portions of the Complaint

       As Plaintiff recognizes, “[a] party seeking to file a document under seal ‘must make a

good faith effort to redact or seal only as much as necessary to protect legitimate interest.’” Dk.

No. 16 at 5 (citing Local Civil Rule 5(c)). The Proposed Intervenors have done just that. They

do not seek to seal the Complaint as a whole. They do not seek to seal disparaging allegations

made against them—although they would have a contractual right to do so. See Dk. No. 9-4

(Agreement) ¶¶ 10-11. All that the Proposed Intervenors seek by this motion is to redact the

name of the Accuser in order to protect both her privacy and to prevent retaliation, as well as

enforce the Proposed Intervenors’ bargained-for right to confidentiality. As the Proposed

Intervenors previously argued, this type of motion is regularly granted by courts in this Circuit

despite the general policy of openness in court dockets (see Dk. No. 9 at 9-10 (citing cases)), and

the result should be the same here.

       Plaintiff does not respond to the case law cited by the Proposed Intervenors or otherwise

present a cogent argument in opposition to sealing. He instead makes a series of misdirected

arguments.

       First, Plaintiff claims that sealing would somehow be inappropriate under the IPG Code

of Conduct, or that this request otherwise contradicts the policies that underlie the Code. See Dk.

No. 16 at 5-7. As a preliminary matter, the Code does not bar confidentiality; it instead reflects




                                                  3
    Case 3:19-cv-00688-JAG Document 17 Filed 10/21/19 Page 4 of 8 PageID# 279



IPG’s policies of encouraging employees to speak up about harassment—including by doing so

anonymously—and of barring retaliation against these individuals. See Dk. No. 9-5 (IPG Code

of Conduct). In any case, the Proposed Intervenors’ argument is not based on the Code. In

addition to the Accuser’s privacy interest, it is based on Plaintiff’s agreement to keep this

information confidential. See Dk. No. 9-4 (Agreement) ¶ 10 & Attachment A.

        Second, Plaintiff argues that his clear breach of the Agreement is excused by the

Proposed Intervenors’ alleged breach4 (see Dk. No. 16 at 8)—an allegation for which he provides

no support—or that the Agreement was somehow procured by fraud because “Martin leaked the

2013 confidential settlement and/or other confidential files/reports to DMA.” See id. This is not

only false, but contradicts Plaintiff’s own Complaint, which attributes these actions to former

employees of Martin. See Dk. No. 1 ¶¶ 8-9, 63. It also does nothing to explain why Plaintiff

signed the Agreement on December 12, 2017, five days after the Adweek Article was published

(id. ¶ 62) and Martin allegedly disclosed the internal memorandum confirming that he made

“people in [the] company” feel “unsafe and unheard” (id. ¶ 68). Of course, that is precisely what

Plaintiff does again here by naming and further harassing the Accuser in the Complaint. Plaintiff

was never excused from his obligations under the Agreement.5




4
  Even if Plaintiff’s brazenly false allegations concerning purported statements by the Proposed
Intervenors were true—and they are not—the Agreement does not place any confidentiality
obligations on the Proposed Intervenors, but only on Plaintiff. See Dk. No. 9-4 (Agreement) ¶
10 & Attachment A.
5
  Plaintiff also makes the entirely unsupported allegation that “[s]ignificantly, the identity of the
Accuser was likely voluntarily disclosed to the Defendants by Martin and by former Martin
employees…” Dk. No. 16 at 5. However, it was Plaintiff who first exposed the Accuser’s name
by his Complaint. The Proposed Intervenors, for their part, took a series of steps to minimize
this damage both by filing the present motion and immediately secured AdAge’s agreement to
redact the Accuser’s name from their coverage of the Complaint. See Dk. No. 9-1 (Affidavit of
Maura J. Wogan, dated October 8, 2019) ¶ 4.


                                                  4
    Case 3:19-cv-00688-JAG Document 17 Filed 10/21/19 Page 5 of 8 PageID# 280



        In any case, if Plaintiff felt that the Proposed Intervenors had breached the Agreement or

that it otherwise was not binding on him—or that he was “permitted by law” to ignore it—the

appropriate procedure would have been to file this Complaint provisionally under seal in

compliance with Local Rule 5 and ask this Court to hear the issue. Plaintiff did not do so. He

instead made the unilateral decision to file his Complaint publicly, exposing, for the first time,

the Accuser’s name and violating his unambiguous contractual obligations.6

        Third, Plaintiff argues, in a conclusory fashion, that the name of the Accuser is somehow

essential to his claims—or, at least, that he was permitted to disclose her name in a legal

proceeding (Dk. No. 16 at 7)—as her text messages purportedly prove that he never harassed her.

See id. at 9. In making this argument, Plaintiff never explains why he would need to file the

name of the Accuser publicly to accomplish this goal, and the Proposed Intervenors are not

asking the Court to redact the substance of the text messages. See Dk. No. 9-2 (Proposed

Complaint). Plaintiff’s failure to explain why he needs to disclose the Accuser’s name lays bare

his actual purpose: retaliation. Plaintiff names his accuser and makes demeaning statements

about her as part of his misguided attempt to hold “accountable” the persons he believes are

“responsible for destroying [his] life” (see Dk. No. 16 at 3) by having the courage to speak out

against his behavior. The Court should not countenance Plaintiff’s admitted abuse of the legal

process.




6
  Plaintiff was not “permitted by law” to file this confidential information publicly, particularly
without attempting to follow this Court’s procedures for provisional sealing, as noted above. See
Dk. No. 16 at 7. His filing was instead a breach of the Agreement. See In re A.H. Robins Co.,
197 B.R. 516, 518 n.1 (E.D.V.A. 1994) (“The Court recognized that [plaintiff] breached her
confidentiality agreement with [defendant] by using settlement information in her pleading to
this Court…”).


                                                  5
  Case 3:19-cv-00688-JAG Document 17 Filed 10/21/19 Page 6 of 8 PageID# 281



       Finally, Plaintiff argues generally about the interest in open proceedings. See Dk. No. 16

at 4. For the reasons noted above, neither Plaintiff nor the public has any interest in the

Accuser’s name. All that the inclusion of her name does is to “gratify private spite or promote

public scandal” (see Nixon, 435 U.S. at 598 (citing In re Caswell, 18 R.I. 835, 836, 29 A. 259

(1893)))—something Plaintiff clearly stokes by his Complaint. See Dk. No. 1 ¶ 52. As the

Supreme Court has specifically observed, efforts like these—and thus, the presumption of open

proceedings—should “bow[] before the power of the court” to seal. Id.

III.   This Court Should Enter a Protective Order

       Finally, Plaintiff does nothing to attempt to distinguish the cases cited by the Proposed

Intervenors or explain how this case is any different than the case brought by Plaintiff’s counsel

against IPG just last year where an identical protective order was entered. See Dk. No. 9-6

(Perrott v. The Interpublic Group of Cos., 3:18-cv-00737-REP, Dk. Nos. 28, 29).

       As his counsel did in the Perrott Action, Plaintiff here argues that his Sixth Amendment

right would somehow be impinged by the issuance of a protective order in this case. See Dk. No.

16 at 10. Not only does the Sixth Amendment not apply in a civil case (see Malghan v. Evans,

118 F. App’x 731, 734 (4th Cir. 2004) (“the confrontation clause is not applicable to civil

cases”)), but it certainly does not apply in a case where the accuser is not a party. Moreover,

Plaintiff is already aware of the Accuser’s identity and thus will, if appropriate to the

proceedings, be able to confront her and his other numerous accusers. What actually is at stake

here is Plaintiff’s announced intention to further harass and retaliate against his victims by

publicizing their names. This should not be allowed, and an appropriate protective order should

be entered to avoid the need for further motions like this one.




                                                  6
  Case 3:19-cv-00688-JAG Document 17 Filed 10/21/19 Page 7 of 8 PageID# 282



                                         CONCLUSION

       For the reasons stated herein and in their Brief, Defendants respectfully request that the

Court grant their motion: (1) permitting the Proposed Intervenors to intervene for a limited

purpose; (2) sealing the Complaint and/or filing in its stead the Proposed Complaint; and (3)

ordering that information that identifies Plaintiff’s accusers be deemed confidential and not filed

publicly.

Dated: October 21, 2019                              Respectfully submitted,

                                                     THE INTERPUBLIC GROUP OF
                                                     COMPANIES, INC.

                                                     and

                                                     THE MARTIN AGENCY

                                                     By Counsel
/s/ David B. Lacy
David B. Lacy (VSB #71177)
Lauren E. Fisher White (VSB #80360)
CHRISTIAN & BARTON, L.L.P.
909 East Main Street, Suite 1200
Richmond, Virginia 23219-3095
Telephone: (804) 697-4100
Facsimile: (804) 697-4112
dlacy@cblaw.com
lfwhite@cblaw.com

Maura J. Wogan*
Nicole Bergstrom*
FRANKFURT KURNIT KLEIN & SELZ, PC
28 Liberty Street
New York, New York 10005
Telephone: (212) 980-0120
Facsimile: (212) 593-9175
mwogan@fkks.com
nbergstrom@fkks.com
*admitted pro hac vice

Counsel for Defendants
The Interpublic Group of Companies, Inc.
and The Martin Agency


                                                 7
  Case 3:19-cv-00688-JAG Document 17 Filed 10/21/19 Page 8 of 8 PageID# 283



                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 21st day of October, 2019, I will electronically file a copy of

the foregoing with the Clerk of Court using the CM/ECF system, which will then send a

notification of such filing (NEF) to the registered participants as identified on the NEF to receive

electronic service, including:

               Steven S. Biss (VSB #32972)
               300 West Main Street, Suite 102
               Charlottesville, Virginia 22903
               Telephone:     (804) 501-8272
               Facsimile:     (202) 318-4098
               Email:         stevenbiss@earthlink.net

               Counsel for Plaintiff Joe Alexander


                                              /s/ David B. Lacy
                                              David B. Lacy (VSB #71177)
                                              CHRISTIAN & BARTON, L.L.P.
                                              909 East Main Street, Suite 1200
                                              Richmond, Virginia 23219-3095
                                              Telephone: (804) 697-4100
                                              Facsimile: (804) 697-4112
                                              dlacy@cblaw.com




                                                 8
